DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed with the After Final Consideration Program Request, on 08/29/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 obviousness rejections previously set forth in the Final Office Action mailed April 29, 2021.
Claims Status
	Claims 1 – 5, 7 – 9, 11 – 12, 20 – 22, 24, 26 – 30 remain pending
Claim 1 is amended
Claims 29 and 30 are new
Claims 9 – 10, 13 – 20, 23 and 25 are cancelled
In view of the amendment filed on 08/29/2022, the following is an examiner's statement of reasons for allowance.

Election/Restrictions
Claim 1 is allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions species of claim 5 and claim 6, as set forth in the Office action mailed on 07/17/2020, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 8, 11 – 12, 21 – 22, 24 and 26 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by WANG (with machine English Translation of CN-1415825-A), Cuiperca (US Pat. No. 10,640,425 B2), Mykytuik (US Pub. No. 2020/0392022 A1), Jennings et al. (US Pat. No. 5,637,412), the non-patent literature of Z. Xue et al. (“Mechanism of electro-osmotic chemical for clay improvement: Process analysis and clay property evolution,” Applied Clay Science, Vol. 166, 12 September 2018, pp. 18-26), and the non-patent literature of Ce Bian et al. (“Influence of electro-osmosis applied to concrete demoulding on its properties,” Indian Journal of Engineering & Materials Sciences, Vol. 22, October 2015, pp. 559-569).
Wang discloses a method for forming cement-based cementitious material (p. 2, ll. 84-89), comprising, pouring a cement paste into a mold (p. 3, ll. 142-143), wherein a pair of electrodes is disposed in the mold (p. 2, ll. 94-96 and FIG. 3 see electrode 7 being the cathode and electrode 8 being the anode, with concrete 2 in between), and the pair of electrodes is connected to an external power source (e.g., see p. 2, ll. 91-94 and ll. 115, “power supply, 4”); applying an electrical current to the cement paste between the pair of electrodes to perform an electro-osmotic reaction (see p. 2, ll. 91-99, and FIG. 3).
Cuiperca discloses that to further improve the curing process, the curing tank 10 could incorporate: heating elements 24, a water cooling system 33, temperature sensors 40, and among other things, a computing device 42 to which the temperature sensors, water cooling system and heating elements are connected by an electric circuit so that it can continuously, or periodically, read and store the temperature measured by the temperature sensors, as well as actively control the temperature during the curing cycle (Col. 7, ll. 4-56). 
Mykytuik discloses  a method for the activation of concrete mixing water made by a magnet field having an intensity of 630 kA/m/640 kA/m and an activation time of 0.9 s/0.11 s, wherein mineral fillers and tempering water activated by the magnet field, or by common simultaneous impact by the magnet field and electrical current; during activation by the common simultaneous impact by the magnet field and electrical current, the value of the current is set to 0.18 A/0.2 A, with the increase for up to 0.5 A or 20 A/25 A, with increase for up to 250 A, depending on the apparatus structure [0004].
Jennings et al. discloses that hydration parameters and conditions known in the cement industry, such as temperature, water to solids ratio, cement to aggregate ratio, particle size distribution of the cement paste, and composition of the cement paste, are important in hydrating the cement compositions (Col. 4, ll. 28-35), provides methods for selecting the size and proportions of cement and aggregate particles which minimize air voids within the cement matrix (Col. 5, ll. 4-7). 
Xue et al. discloses 
 an electro-osmotic chemical experimental system (see Xue’s Fig. 2), comprising electrodes (anode and cathode, Xue at p. 19, section 2.2), having a mold (middle chamber, see Xue at p. 19-20), wherein the electrodes are inserted and connected to a power supply (Xue at p.20, “The anode (MMO Ti) and the cathode (MMO Ti) are inserted into the solutions in the chambers. A power supply (R2009) is connected to the electrodes using wires.”).
Bian et al.  discloses a method wherein fresh concrete is pour into molds and a voltage is applied simultaneously to all molds, and after 10 minutes, started recording the mass of water displaced (p. 562, ¶2), and conducted hydration tests by measuring the conductivity of the fresh concrete under the effect of polarization measured by the two electrodes method (p.560, Fig. 3) and measuring the non-evaporable water content of cement paste in concrete at each applied voltage (p. 561), recording conductivity values every 5 minutes, with the electrodes placed 10 cm apart (p. 561). 


However, the teachings of the prior art of record – taken apart or in combination – fails to anticipate and/or render as obvious, neither provides teachings, suggestions or motivations to one of ordinary skill in the art of a method for forming cement-based cementitious material having all the limitations of independent claim 1 as amended; specifically, a method wherein the electrical current is applied for 2 to 14 hours and wherein the electrical current is between 0.01 A and 0.2 A, wherein a compressive strength in a middle of the functionally graded cement-based cementitious material is lower than that at both ends, and wherein the functionally graded cement-based cementitious material has a ratio of calcium hydroxide (Ca(OH)2) to silica (SiO2) at both ends being higher than that in the middle.
Therefore, amended claim 1 is considered allowable over the prior art of record. Dependent claims 2 – 8, 11 – 12, 21 – 22, 24 and 26 – 30 are allowed based on their dependency from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712